EXHIBIT 10.3
 
Funding Commitment


Date:  __ August 2011


Subject to the terms and conditions hereof, we hereby issue this Funding
Commitment for the benefit of Island Breeze International, on behalf of
______________, (or another name selected by Island Breeze International) a
company to be formed (hereinafter, “NEWCO”); and, the Subscribers to the
Structured Note to be created hereafter.  This Funding Commitment is not
transferable and the benefits hereunder may not be assigned.


Project Description:                                           
Gaming Cruise Vessel – Renovations – Terminal Setup


Obligor:
NEWCO, on the date hereof, a wholly owned subsidiary of Island Breeze
International (hereinafter, “Obligor”).


Collateral – First Lien Position on the following:
410ft casino/day passenger cruise vessel, built in 1967, legally know as “M/V
Island Breeze” (hereinafter, “Vessel”) with all improvements, furniture,
fixtures and equipment owned on the funding date or thereafter acquired by
“Obligor”; together with all permits, licenses that can lawfully be encumbered,
contracts, docking rights, cash on hand on the funding date and cash on hand
thereafter of Obligor; and, any and all intellectual property including without
limitation trade names, trademarks, copyrights and ghosts works held by the
Obligor on the date of funding or thereafter acquired by Obligor or its parent,
affiliates and/or associated companies exclusively relating to the Vessel and
the contemplated business model structured around and involving the “M/V Island
Breeze” or such other name that may hereafter be adopted.  Also to include all
land leases used for docking the Vessel, & office space, and all leases on
equipment.


Transaction Type:
Structured Note to pay the cost of renovations of the existing Vessel and to
thereafter cause the Vessel to be put into service as a gaming cruise ship.


Principal Funding Amount:
Twelve Million Five Hundred Thousand US Dollars (US$12,500,000.00)

Term:
Five (5) years, interest paid annually in arrears with balloon payment of
principal at maturity of the Structured Note to be issued by Obligor, which
shall be underwritten and marketed by Underwriter


Face Stated Simple Interest Rate:
Not to exceed 420 basis points over comparable maturing United States
Treasuries, to be fixed at the time of initial issuance of the Structured Note
to the Subscribers thereto (“Subscribers”).
 
Underwriter Placement Success Fee:
One and One Half Percent (1.5%) of the
Principle Funding Amount.


Origination Fee:
Not to exceed 3.0% of the Principal Funding Amount
 
 
 

--------------------------------------------------------------------------------

 


Underwriting Expenses and Fees:
The fees, costs and expenses associated with the underwriting of the proposed
Structured Note and the securitization thereof, together with cost of credit
enhancement, due diligence, registration, listing fees and all costs to be
incurred in furtherance thereof and/or of the transactions contemplated in this
agreement, including but not limited to those listed in the immediately
succeeding paragraph, and the paragraphs entitled “Other Fees” and “Evidence of
Title” are collectively hereinafter referred to as the “Underwriting Expenses”.


Subject to the Reimbursement Undertaking set forth below and in the “Guarantee
on Funding Commitment” executed concurrently herewith, the Underwriting Fee, as
described in the succeeding paragraph, is to be advanced by
_____________________ (the “Investor”) to pay the Underwriting Expenses, which
shall include the cost of the initial due diligence verifying all aspects of
Obligor's proposed business model, representations of fact and reasonableness of
assumptions made and to be made by Obligor inclusive of a feasibility study
conforming to the requirements of the Subscribers, as well as, the providing of
credit enhancement in favor of Underwriter and/or its assigns as the beneficiary
thereof in an amount equal to the Principal Funding Amount and possibly accrued
interest at the option of the Subscribers to the Structured Notes to be issued
by Obligor, underwritten and marketed by Underwriter.


The “Underwriting Fee” shall be Five Hundred Thousand US Dollars (US$500,000.00)
to be paid by  Investor  to Underwriter through Commercial Escrow Services,
pursuant to the “Joint Escrow Instructions” with escrow identifier:
______________ (hereinafter “Escrow”) as follows:


Subject to the provisions of the Reimbursement Undertaking set forth below and
referenced in the "Guarantee of Funding Commitment" executed concurrently
herewith, upon full execution by all parties to this “Funding Commitment” and
the “Investor Agreement”, as well as, Underwriter’s  delivery of the executed
“Guarantee of Funding Commitment”, which shall be delivered by Underwriter to
Obligor and Investor, Investor shall cause the sum of Five Hundred Thousand US
Dollars (US$500,000.00) to be released to Underwriter pursuant to the terms and
conditions of the “Joint Escrow Instructions” executed concurrently herewith.


The actual “Commencement Date” of this “Funding Commitment” shall be upon
Commercial Escrow’s electronic transfer of the “Underwriting Fee” to the banking
coordinates to be provided by Underwriter in writing hereafter (hereinafter,
“Commencement Date”).


Reimbursement Undertaking:
In the event that the Structured Notes are not sold to the Subscribers to
generate funding of the entire Principle Funding Amount within Ninety (90) days
of the “Commencement Date” by Underwriter (the “Funding Failure”), promptly on
written request of Investor, the entire amount of the Underwriting Fee advanced
to Underwriter in the amount of Five Hundred Thousand USD ($500,000.00) shall be
fully refunded by Underwriter without any deduction or withholding of any nature
directly to ”Investor”, at which time the duties of Underwriter to Investor and
Obligor, except for Underwriter’s obligation to pay the Underwriting Expenses,
shall be discharged in their entirety, and the duties of Investor and Obligor to
Underwriter shall be discharged in their entirety, with Obligor and Underwriter
restored to the position they held prior to issuance of the "Funding
Commitment", whereupon, except as set forth in this paragraph, such Funding
Commitment" shall then become void with no party having no further duties or
obligations to any other party or any third person or entity who may have been
an intended third party beneficiary of the agreements contemplated herein.


The Obligor shall have the right and power to terminate this “Funding
Commitment” agreement and any other agreements executed with respect to the
transactions contemplated herein at any time after a Funding Failure and unless
so terminated, Obligor shall cooperate in the execution of all documents
reasonably necessary for the creation, listing and sale of the Structured
Notes.  Obligor may not and shall not terminate any related agreements with
Underwriter without written permission from Investor.  In the absence of any
breach by Underwriter under this agreement, including the occurrence of a
Funding Failure, which will be deemed a breach by Underwriter hereunder, if the
Obligor anticipatorily repudiates the funding to take place or, refuses to
accept the funds generated by Underwriter’s activities on the terms set forth
herein, Underwriter shall not be obligated to refund the Underwriting Fee.
 
 
 

--------------------------------------------------------------------------------

 


Other Fees:
As part of the Underwriting Expenses, there may be costs, fees and expenses
incurred for retaining of Supervisor Architects and/or Survey Company, a third
party disbursement company after funding; and, prior to funding for other
professionals including feasibility experts, a new appraisal and survey prepared
by an approved company by the Subscribers and/or their underwriters, as well as,
business plan preparers, underwriters and subscription commitment or "Lock-Up"
fee to be paid to those that may subscribe to the Structured Notes to be issued,
and the costs, fees, and expenses referred to in the paragraphs hereof entitled
“Evidence of Title” and Underwriting Expenses and Fees”.   These fees though
will, if necessary, be advanced by Underwriter and, together with any other
costs, fees and expenses constituting Underwriting Expenses, are the
responsibility of Underwriter and shall be satisfied by Underwriter, except to
the extent they exceed the amount of the Underwriting Fee.  In the event the
Principal Funding Amount is funded as contemplated herein, the Obligor shall be
responsible for up to $50,000 of these fees to the extent such fees are
reasonable and to the extent such reasonable fees exceed the amount of the
Underwriting Fee, in which case the amount of Obligor’s obligation hereunder
shall be paid exclusively from the funding proceeds at closing, there being no
obligation of Obligor hereunder if such funding does not occur.  If funding
should not occur, the Underwriting Expenses shall be the responsibility of and
paid by Underwriter.  Obligor shall be entitled to a copy of any appraisal, and
all studies made on the Project, as long as Underwriter has been compensated for
said studies.


Closing Date:
Closing and Funding of said project shall occur no later than Ninety (90)
calendar days from the “Commencement Date”.  In the event Underwriter is unable
to Close and Fund according to the terms and conditions stated above, then a
refund of the Underwriting Fee shall occur as stated in the above Section
entitled “Reimbursement Undertaking”


Evidence of Title:
Concurrently with disbursement of the Principal Funding Amount or any portions
thereof sufficient to retire any existing debt or liens against the Vessel,
Underwriter will use __________ to ensure clean title and a secured first lien
position against the vessel naming Underwriter and its assigns as the loss payee
thereof.  The Underwriting Expenses includes the fees of ___________ and the
cost of recording documents, at the time of closing, if any.


Required items and Conditions: The following must be submitted prior to
commencement of the Offering Memorandum for Funding



●
”NEWCO”, a Cayman Island Corporation, will be formed after the “Funding
Commitment” has been accepted and executed by Obligor.

 

●
The above named collateral will be transferred to NEWCO prior to close, upon
written notice to and consent from Underwriter, not to be unreasonably
withheld.  Underwriter acknowledges that the vessel may be transferred to
facilitate financings from third parties.

 

●
Island Breeze International’s written notification to Underwriter  that: to the
best of their knowledge, the City of ________________ is supportive of this
project with evidence thereof.

 

●
Corporate Documents of Island Breeze International and NewCo.

 

●
Along with this “Funding Commitment”, the “Joint Escrow Instructions”, and
“Investors Agreement” are fully executed and delivered to Underwriter.

 

●
Letter from Obligor's insurance agency identifying that Obligor has the ability
to secure all marine insurance on the Vessel listed as collateral and the
personal property to be acquired and/or otherwise owned and to be utilized on
the Vessel naming Underwriter and/or its assigns as a loss payee and additional
insured thereof for an amount equal to the face value of the Structured Notes.

 

●
Proposed marketing plan to evidence Obligor's ability to market the business to
ensure proper cash flow to maintain operations and service the debt.

 
 
 

--------------------------------------------------------------------------------

 
 

●
Pro forma Income and Expense Statements, with explanations of the basis for the
projections.

 

●
Estimated, detailed projected time line for the scope of construction,
installation of equipment and licensing.




●
Detailed “Line Item Breakdown” for the use of proceeds inclusive of soft cost,
closing cost and reimbursements, to include; (i) Construction cost, (ii)
itemized list of equipment, (iii) Itemized breakdown of “Startup & Working
Capital”,

 

●
Complete Appraisal and Survey of the Vessel [by a US based appraisal and survey
company certified by the American Society of Appraisers and the National
Association of Marine Surveyors, to be approved by Obligor] with all proposed
improvements to determine: (i) Cost Approach, (ii) Sales Comparison Approach,
(iii) Income Capitalization Approach.  (Underwriter will order subject to
approval of appraiser by Obligor.)

 

●
Feasibility Study, by a firm approved by Obligor, to determine the following
factors:  (i) Technology and system; (ii) Economic; (iii) Legal; (iv)
Operational; and, (v) Schedule.  (Underwriter will order)

 

●
A letter from Obligor's legal counsel as to the ways and means to perfect a
first position security interest on the Vessel and personal property thereon and
to be acquired in the jurisdiction where the Vessel is to be registered.

 

●
Executed Contracts with ______________ as ship renovation/construction company.
If Obligor decides to select an alternative company such  company shall be
reasonably acceptable to Underwriter.

 

●
Insurance Policies required; (i) Commercial Watercraft  to include [Hull &
Machinery, Protection & Indemnity, Vessel Pollution, Collision Liability], (ii)
Maritime Employers Liability, (iii) Workman’s Comp, (v) Business Insurance,
(vi)  General Liability

 

●
Such other documents reasonably related to the "Obligor's" business model and
reasonably requested in writing hereafter

 
Duties of Underwriter:
Underwriter is solely responsible for all processing and underwriting of the
Offering Memorandum to insure compliance with the applicable laws of the
European Union and that the requirements of the Subscribers are met.  The
Offering Memorandum is subject to Obligor’s approval.  Underwriter will work
diligently with Obligor to ensure a prompt closing. Underwriter has retained
______________ as the processing company for this transaction.  All documents
and conditions delivered to _____________ will be acknowledged by Underwriter as
received.


The Principal Funding Amount shall be disbursed pursuant to a line item
breakdown to be agreed by and between Obligor and Underwriter which shall be
specifically detailed in the Offering Memorandum and enforced by an
Institutional Disbursement Agent to be retained by Underwriter in the geographic
location of Obligor.  Underwriter will take all steps necessary to protect the
confidentiality of all materials and information provided to Underwriter by
Obligor that need not be disclosed in the Offering Memorandum.  Underwriter can
obtain the financing as described herein in any suitable form, as long as the
financial conditions of such funding are within the terms of this Funding
Commitment.


Duties of Obligor:
The Obligor agrees to use its best efforts to comply with any reasonable
requests by Underwriter for information, documentation or supporting materials,
including but not limited to the listed “Required Items and Conditions” within a
reasonable time, not to exceed fifteen (15) calendar days from the date of the
request for such being received by Obligor, unless otherwise agreed by
Underwriter.  It is agreed that, in the event Obligor requires additional time
to submit said information, documentation or supporting material, the “Closing
Date” shall be extended to the extent of the additional time requested by
Obligor to comply with Underwriter’s request for information or documentation.
 
 
 

--------------------------------------------------------------------------------

 


Jurisdiction – Exception to United States Securities Laws:
Obligor, Underwriter and Investor hereby consent to jurisdiction of the state
and federal courts located in Fresno County, State of California (USA) which
shall retain exclusive jurisdiction with respect to any dispute regarding or
related to the Underwriting Fee, the transaction documents, and the commitment
documents, which shall be governed and construed in accordance with the laws of
the State of California, until (i) the closing and funding of Principal Funding
Amount.


It is expressly understood and agreed, that the services of Underwriter are
being performed exclusively in the country of Switzerland and will be performed
in conformity with the securities laws of the government of Switzerland; and,
that the Structured Notes to be underwritten and marketed by Underwriter shall
not be structured or marketed in the United States.


General Provisions:
This “Funding Commitment” reflects the sole and entire agreement of Underwriter
and Obligor regarding the subject matter hereof. This “Funding Commitment” is
intended to be a binding obligation by and between the parties.  This Funding
Commitment may be modified by subsequent written agreement between the
parties.  A duly executed facsimile transmission of this “Funding Commitment” by
facsimile machine or electronic mail shall be considered an original of the
document, and shall have the same effect and force as executed originals of this
document.  Except as provided above, this “Funding Commitment” is issued and
will be governed and construed in accordance with the laws of the country of
Switzerland and any disputes shall only be litigated in the Kanton of Zurich.


Term of Funding Commitment:
Underwriter  grants “Obligor” until 5:00pm PST on  August 2011 to accept this
“Funding Commitment” and the provisions of the Escrow Instructions causing both
to be duly executed and returned on or before the close of business that
day.  It being expressly agreed that delivery thereafter shall not serve to bind
Underwriter to the provisions hereof absent Underwriter’s subsequent agreement
to accept "Obligor's" offer for the rendition of services thereafter.


 
 

--------------------------------------------------------------------------------

 


Accepted by:


Underwriter




___________________________________
                                                                Dated


 
Island Breeze International, on behalf of
NewCo – to be formed.




___________________________________
Bradley T. Prader, CEO                       Dated






Investor




___________________________________
                                                                Dated

